EXHIBIT 10.30

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT by and between SUNRISE SENIOR LIVING, INC. (the “Company”) and GREGORY
NEEB (the “Executive”), originally dated as of January 21, 2009 (the “Effective
Date”) and amended as of October 1, 2010 (the “Original Agreement”), and amended
and restated effective as of January 25, 2011 (the “Restatement Effective
Date”).

WHEREAS, the Company is desirous of employing the Executive as its Chief
Investment and Administrative Officer on the terms and conditions, and for the
consideration, hereinafter set forth, and the Executive is desirous of being
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Term. The Company hereby agrees to continue to employ the Executive, and the
Executive hereby agrees to continue to serve the Company, subject to the terms
and conditions of this Agreement, for the period commencing on the Effective
Date and ending on January 25, 2013 (the “Employment Period”); provided, that,
on January 25, 2013 and each annual anniversary of such date thereafter (such
date and each annual anniversary thereof, a “Renewal Date”), unless previously
terminated in accordance with the provisions of Section 3 hereof, the Employment
Period shall be automatically extended so as to terminate one year from such
Renewal Date unless, at least 120 days prior to the Renewal Date, either party
shall give notice to the other that the Employment Period shall not be so
extended.

2. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive shall serve the Company as its Chief Investment and
Administrative Officer, and shall perform customary and appropriate duties as
may be reasonably assigned to the Executive from time to time by the Company.
The Executive shall report to the Chief Executive Officer. The Executive shall
perform his services at the principal offices of the Company in the McLean,
Virginia area and shall travel for business purposes to the extent reasonably
necessary or appropriate in the performance of such services.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote substantially all of his attention and time during normal business hours
to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to serve on corporate (if approved by the
Board), civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements or teach at educational institutions and manage personal
investments, so long as such activities do not materially interfere with the
performance of the Executive’s responsibilities in accordance with this
Agreement and the Executive complies with applicable provisions of the Company’s
Code of Conduct and Integrity.



--------------------------------------------------------------------------------

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) at the rate of
$450,000. The Executive’s Annual Base Salary shall be reviewed at least annually
by the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) pursuant to its normal performance review policies for
senior executives. The Committee may, but shall not be required to, increase the
Annual Base Salary at any time for any reason and the term “Annual Base Salary”
as utilized in this Agreement shall refer to the Annual Base Salary as increased
from time to time. The Annual Base Salary shall not be reduced after any such
increase, and any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement.

(ii) Annual Bonus.

In addition to the Annual Base Salary, the Executive shall be eligible to be
awarded, for each fiscal year of the Company or portion of a fiscal year
beginning on or after the Effective Date, an annual bonus (the “Annual Bonus”)
pursuant to the terms of the Company’s annual incentive plan, as in effect from
time to time, which shall not be inconsistent with the terms of this Agreement.
The target Annual Bonus shall be 100% of the rate of the Annual Base Salary (the
“Target Bonus”), however the actual Annual Bonus may vary and range from 0% to
150% of the Target Bonus, depending on actual performance of the Company and
Executive. Each Annual Bonus shall be paid on the date on which annual bonuses
are paid to senior executives of the Company generally, but not later than two
and a half months after the end of the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

(iii) Re-signing Bonus. The Executive shall be awarded a bonus of $2,000,000
(the “Re-signing Bonus”), which shall be paid to the Executive no later than 14
days after the Restatement Effective Date.

(iv) Long-Term Awards. (A) Commencing on the next annual grant of long-term
awards to senior executives of the Company following the Effective Date, the
Executive shall participate in all long-term cash and equity incentive plans,
practices, policies, and programs applicable generally to other senior
executives of the Company. The value of Executive’s annual long-term awards
shall be consistent with competitive market levels as determined by the
Committee in good faith on an annual basis.

(B) On the Restatement Effective Date, the Executive shall be granted 500,000
stock options (the “Re-signing Options”) under the Company’s 2008 Omnibus
Incentive Plan, as amended (the “LTIP”). The Re-signing Options shall have a
term of ten years and shall be subject to the terms and conditions set forth in
the Non-Qualified Stock Option Agreement attached hereto as Exhibit B (the
“Re-signing Option Award Agreement”). The exercise price per share of the
Re-signing Options shall be equal to the “Fair Market Value” (as defined in the
LTIP) of a share of Company common stock on the Restatement Effective Date. The
Re-signing Options shall vest at a rate of one-third of the total Re-signing
Options on each of the first, second and third anniversaries of

 

2



--------------------------------------------------------------------------------

the Restatement Effective Date, subject to the terms and conditions of the
Re-signing Option Award Agreement.

(v) Welfare Benefits. The Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in, and shall receive benefits
under, welfare benefit plans, practices, policies and programs provided by the
Company to the same extent as provided generally to senior executives of the
Company.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company in effect for other senior executives of the
Company. The Company reserves the right to amend or cancel any such plan,
practice, policy or program in its sole discretion, subject to the terms of such
plan, practice, policy or program and applicable law.

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
receive four weeks paid vacation per year.

(viii) Indemnification. During and following the Employment Period, the Company
shall fully indemnify the Executive for any liability to the fullest extent
applicable to any other officer or director of the Company. In addition, the
Company agrees to continue and maintain, at the Company’s sole expense, a
directors’ and officers’ liability insurance policy covering the Executive both
during and, while potential liability exists, after the Employment Period that
is no less favorable than the policy covering active directors and senior
officers of the Company from time to time.

(ix) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all business expenses incurred by the Executive
in accordance with the Company’s business expense reimbursement policies.

(x) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all executive and employee benefit plans and programs
of the Company on the same basis as provided generally to other senior
executives of the Company. The Company reserves the right to amend or cancel any
such plan or program in its sole discretion, subject to the terms of such plan
or program and applicable law.

3. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Disability (as defined below) of the Executive has
occurred during the Employment Period, the Company may provide the Executive
with written notice in accordance with Section 10(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the thirty (30) days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for a length of time equal to or greater than one hundred and twenty
(120) consecutive days

 

3



--------------------------------------------------------------------------------

or one hundred and eighty (180) days within any twelve month period as a result
of incapacity due to mental or physical illness.

(b) With or Without Cause. The Company may terminate the Executive’s employment
during the Employment Period either with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

(i) The Executive’s willful failure to perform or substantially perform the
Executive’s duties with the Company;

(ii) Illegal conduct or gross misconduct by the Executive that is willful and
demonstrably and materially injurious to the Company’s business, financial
condition or reputation;

(iii) A willful and material breach by the Executive of the Executive’s
obligations under this Agreement, including without limitation the restrictive
covenants and confidentiality provisions set forth in Section 8 of the
Agreement; or

(iv) The Executive’s indictment for, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime or a crime involving moral turpitude,
fraud, forgery, embezzlement or similar conduct.

provided, however, that the actions in (i) and (iii) above will not be
considered Cause unless the Executive has failed to cure such actions within 30
days of receiving written notice specifying, with particularity, the events
allegedly giving rise to Cause and that such actions will not be considered
Cause unless the Company provides such written notice within 90 days of any
member of the Board (excluding the Executive, if applicable at the time of such
notice) having knowledge of the relevant action. Further, no act or failure to
act by the Executive will be deemed “willful” unless done or omitted to be done
not in good faith or without reasonable belief that such action or omission was
in the Company’s best interests, and any act or omission by the Executive
pursuant to authority given pursuant to a resolution duly adopted by the Board
or on the advice of counsel for the Company will be deemed made in good faith
and in the best interests of the Company. The Executive will not be deemed to be
discharged for Cause unless and until there is delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than two thirds
(2/3) of the entire membership of the Board (excluding the Executive, if he is
then a member of the Board), at a meeting called and duly held for such purpose
(after reasonable notice to Executive and an opportunity for the Executive and
the Executive’s counsel to be heard before the Board), finding in good faith
that Executive is guilty of the conduct set forth above and specifying the
particulars thereof in detail.

(c) Good Reason; Consensual Resignation. Prior to January 25, 2013, the
Executive’s employment may be terminated by the Executive only (x) for Good
Reason or (y) without Good Reason with the express written consent of the Board
(such a termination without Good Reason and with Board consent, a “Consensual
Resignation”). On and after January 25, 2013 (if the Employment Term continues),
the Executive’s employment may be terminated by the Executive with or without
Good Reason. “Good Reason” means the occurrence of any one of the following
events without the prior written consent of Executive:

 

4



--------------------------------------------------------------------------------

(i) A material diminution of the Executive’s duties or responsibilities,
authorities, powers or functions (which for purposes of clarity, shall be deemed
to have occurred upon the Company ceasing to be a publicly traded entity);

(ii) A relocation that would result in the Executive’s principal location of
employment being moved 35 miles or more away from his current principal location
and, as a result, the Executive’s commute increasing by 35 miles or more; or

(iii) Any material breach of this Agreement by the Company.

provided, however, that the actions in (i) through (iii) above will not be
considered Good Reason unless the Executive shall describe the basis for the
occurrence of the Good Reason event in reasonable detail in a Notice of
Termination (as defined below) provided to the Company in writing within 30 days
of the Executive’s knowledge of the actions giving rise to the Good Reason, and
the Company has failed to cure such actions within 30 days of receiving such
Notice of Termination (and if the Company does effect a cure within that period,
such Notice of Termination shall be ineffective). Unless the Executive gives the
Company notice within 90 days of the initial existence of any event which, after
any applicable notice and the lapse of any applicable 30-day grace period, would
constitute Good Reason, such event will cease to be an event constituting Good
Reason. The Board shall consider in good faith a request by the Executive to
resign in a Consensual Resignation, but shall be under no obligation to grant
any such request. For the avoidance of doubt, any termination of the Executive’s
employment by the Executive without Good Reason pursuant to this Section 3(c)
shall be a breach of this Agreement, unless such termination is a Consensual
Resignation or occurs on or after January 25, 2013.

(d) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a Notice of Termination (as defined below) to
the other party hereto given in accordance with Section 10(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that (i) indicates the termination provision in this Agreement relied
upon and (ii) specifies the Date of Termination (as defined below) if other than
the date of receipt of such notice. The failure by the Company or the Executive
to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company or the Executive, respectively, hereunder or preclude the Company or
the Executive, respectively, from asserting such fact or circumstance in
enforcing the Company’s or the Executive’s rights hereunder.

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Company for Cause or other than for Cause, death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (which date shall not be more than thirty (30) days after
the giving of such notice), (ii) if the Executive’s employment is terminated by
reason of death or by the Company for Disability, the date of death of the
Executive or the Disability Effective Date, as the case may be, (iii) if the
Executive’s employment is terminated by the Executive for Good Reason or, on or
after January 25, 2013, without Good Reason, thirty (30) days from the date of
the Company’s receipt of the Notice of Termination, or such later date as is
mutually agreed by the Company

 

5



--------------------------------------------------------------------------------

and the Executive (subject to the Company’s right to cure the Good Reason
event), (iv) if the Executive’s employment is terminated by the Executive in a
Consensual Resignation prior to January 25, 2013, the date mutually agreed by
the Company and the Executive, and (v) if the Executive’s employment is
terminated by the Executive prior to January 25, 2013 without Good Reason in
breach of this Agreement, the earlier of (A) the last day of the Employment
Period or (B) the day elected by the Company. Notwithstanding the foregoing, in
no event shall the Date of Termination occur until the Executive experiences a
“separation from service” within the meaning of Section 409A of the Code and,
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

4. Obligations of the Company upon Termination. (a) By the Company Other Than
for Cause, Death or Disability; By the Executive for Good Reason. Subject to
Section 5, if, during the Employment Period, (x) the Company shall terminate the
Executive’s employment other than for Cause, death or Disability or (y) the
Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive the following amounts:

(A) a lump sum cash payment within 30 days after the Date of Termination equal
to the aggregate of the following amounts: (1) the Executive’s Annual Base
Salary and vacation pay through the Date of Termination, (2) the Executive’s
accrued Annual Bonus for the fiscal year immediately preceding the fiscal year
in which the Date of Termination occurs (other than any portion of such Annual
Bonus that was previously deferred, which portion shall instead be paid in
accordance with the applicable deferral election) if such bonus has not been
paid as of the Date of Termination, and (3) the Executive’s business expenses
that have not been reimbursed by the Company as of the Date of Termination that
were incurred by the Executive prior to the Date of Termination in accordance
with the applicable Company policy, in the case of each of clauses (1) through
(3), to the extent not previously paid (the sum of the amounts described in
clauses (1) through (3) shall be hereinafter referred to as the “Accrued
Obligations”); and

(B) subject to the Executive’s delivery (and non-revocation) of an executed
release of claims against the Company and its officers, directors, employees and
affiliates in substantially the form attached hereto as Exhibit A (the
“Release”), which Release must be delivered to the Company not later than 22
days after the Date of Termination (or such longer period of time permitted by
the Company, but in no event later than the latest business day that is not more
than two months after the end of the calendar year in which the Date of
Termination occurs) (the “Release Deadline”), an amount equal to the sum of
(x) the product of two times the Executive’s Annual Base Salary, plus (y) the
product of 0.75 times the Executive’s Target Bonus as in effect for the fiscal
year of the Company in which the Date of Termination occurs, payable in a lump
sum within 30 days after the Date of Termination; and

 

6



--------------------------------------------------------------------------------

(ii) to the extent permitted by the Company’s group health insurance carrier,
the Executive shall be allowed to purchase, on an after-tax basis, group health
benefits otherwise offered by the Company to its active employees generally
until the Executive attains, or in the case of his death, would have attained,
the age of 65 (but as to his children, only through their attainment of age 26);
provided, however, that the Company shall not request the Company’s health
insurance carrier to cease to provide such benefit to the Executive. The receipt
of such health care benefits shall be conditioned upon the Executive making a
timely election to receive COBRA coverage provided to former employees under
Section 4980B of the Code and continuing such coverage for so long as it may be
available, and thereafter continuing to pay an amount equal to the monthly COBRA
premium as in effect at the Company from time to time in respect of the
applicable level of coverage. If Executive allows such coverage to lapse by not
paying the applicable amount, such coverage may not thereafter be reinstated
(the benefits provided pursuant to this Section 4(a)(ii), the “Post-Employment
Health Care Benefits”);

(iii) if the Date of Termination occurs on or after the second anniversary of
the Effective Date, all remaining unvested “Retention Options” (as defined in
the Original Agreement) will vest. If the Date of Termination occurs prior to
the second anniversary of the Effective Date, a number of the unvested Retention
Options will vest equal to the sum of (i) 1/3 of the total number of Retention
Options plus (ii) a number of Retention Options equal to 1/3 of the total number
of Retention Options multiplied by a fraction, the numerator of which is the
number of days from the latest anniversary of the Effective Date through the
date of termination, and the denominator of which is 365. Any Retention Options
which are not vested as of the Date of Termination (after application of this
Section 4(a)(iii)) shall terminate immediately upon the Date of Termination. The
Executive shall have one year following the Date of Termination to exercise any
Retention Options that are vested as of the Date of Termination (after
application of this Section 4(a)(iii));

(iv) if the Date of Termination occurs on or after the second anniversary of the
Restatement Effective Date, all remaining unvested Re-signing Options will vest.
If the Date of Termination occurs prior to the second anniversary of the
Restatement Effective Date, a number of the unvested Re-signing Options will
vest equal to the sum of (i) one-third (1/3) of the total number of Re-signing
Options plus (ii) a number of Re-signing Options equal to one-third (1/3) of the
total number of Re-signing Options multiplied by a fraction, the numerator of
which is the number of days from the latest anniversary of the Restatement
Effective Date through the Date of Termination, and the denominator of which is
365. Any Re-signing Options which are not vested as of the Date of Termination
(after application of this Section 4(a)(iv)) shall terminate immediately upon
the Date of Termination. The Executive shall have one year following the Date of
Termination to exercise any Re-signing Options that are vested as of the Date of
Termination (after application of this Section 4(a)(iv));

(v) unvested equity-based awards held by the Executive on the Date of
Termination other than the Retention Options and the Re-signing Options shall be
treated in a manner similar to and consistent with that described in the
preceding Sections 4(a)(iii) and 4(a)(iv) with respect to the Retention Options
and the Re-signing Options,

 

7



--------------------------------------------------------------------------------

respectively (i.e., pro-rata vesting for open vesting periods, based on service
performed during the period plus one year and, for stock options, a one-year
post-termination exercise period); provided that (A) any applicable performance
conditions will continue to apply and be tested on the Date of Termination, and
(B) if the terms of any individual equity-based award are more generous to the
Executive than described in this Section 4(a)(v), then such more generous terms
shall apply. The benefits provided pursuant to Sections 4(a)(iii), 4(a)(iv) and
4(a)(v) of this Agreement (in the aggregate, the “Equity Award Vesting
Benefits”) shall be subject to the Executive’s delivery of an executed Release
prior to the Release Deadline (and non-revocation thereof); and

(vi) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Executive is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the applicable employer) (a “Specified Employee”),
amounts and benefits (other than the Accrued Obligations) that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under Section 4(a)(i) during the six-month
period immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six months following the Date of Termination (the “409A Payment
Date”). For the avoidance of doubt, the parties hereto acknowledge that the
severance payments and benefits described in this Agreement are intended to be
exempt from the operation of Section 409A of the Code and not “deferred
compensation” within the meaning of Section 409A.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than (i) payment of Accrued Obligations, (ii) the Other
Benefits and (iii) the Equity Award Vesting Benefits and the Post-Employment
Health Care Benefits. The Accrued Obligations shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within thirty
(30) days of the Date of Termination. The term “Other Benefits” as utilized in
this Section 4(b) shall include death benefits as in effect on the date of the
Executive’s death with respect to senior executives of the Company.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with (i) the Accrued Obligations and the Post-Employment Health
Care Benefits, (ii) the Other Benefits and (iii) subject to the Executive’s
delivery of an executed Release prior to the Release Deadline (and
non-revocation thereof), the Equity Award Vesting Benefits, and shall have no
other severance obligations under this Agreement. The Accrued Obligations shall

 

8



--------------------------------------------------------------------------------

be paid to the Executive in a lump-sum in cash within thirty (30) days of the
Date of Termination. The term “Other Benefits”, as utilized in this
Section 4(c), shall include short-term and long-term disability benefits as in
effect on the date of the Executive’s Disability with respect to senior
executives of the Company.

(d) Cause; Without Good Reason On or After January 25, 2013; Consensual
Resignation. If the Executive’s employment shall be terminated (x) by the
Company for Cause, (y) by the Executive in a Consensual Resignation prior to
January 25, 2013, or (z) by the Executive other than for Good Reason on or after
January 25, 2013, this Agreement shall terminate without further obligations to
the Executive other than the obligation to provide the Executive with (i) the
Accrued Obligations and, if such termination is a Consensual Resignation or by
the Executive other than for Good Reason on or after January 25, 2013, the
Post-Employment Health Care Benefits and (ii) the Other Benefits; provided,
however, that if the Executive’s employment shall be terminated for Cause, the
term “Accrued Obligations” shall not be deemed to include the Executive’s Annual
Bonus for the fiscal year immediately preceding the fiscal year in which the
Date of Termination occurs. The Accrued Obligations shall be paid to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination.

(e) By the Executive in Breach of This Agreement. If prior to January 25, 2013,
the Executive’s employment shall be terminated by the Executive other than for
Good Reason in breach of this Agreement, then (i) Section 11(b) of this
Agreement shall apply and (ii) the Company shall have all other rights and
remedies to which it is entitled pursuant to applicable law.

5. Change in Control. In the event that during the Employment Period the
Executive’s employment is terminated by the Company other than for Cause, death
or Disability, or by the Executive for Good Reason either (x) before a Change in
Control (as defined in the LTIP) but after a definitive agreement is executed,
the consummation of which would result in a Change in Control, and such
termination arose in connection with or anticipation of such Change in Control,
or (y) upon or within two (2) years after a Change in Control, then the Company
shall pay and provide to the Executive, as applicable, in lieu of the payments
and benefits described in Section 4, within 30 days following the Date of
Termination:

(a) the Accrued Obligations;

(b) a lump sum payment equal to the product of (i) two and (ii) the sum of
(A) the Annual Base Salary and (B) the average Annual Bonus received by the
Executive in respect of the two fiscal years of the Company immediately
preceding the fiscal year in which the Change in Control occurs (or if the Date
of Termination occurs before the Annual Bonus payment date in respect of such
two fiscal years, the Target Bonus for the fiscal year in which the Change in
Control occurs);

(c) an amount equal to the product of (i) the Target Bonus and (ii) a fraction,
the numerator of which is the number of days in the then-current fiscal year
through the Date of Termination and the denominator of which is 365;

 

9



--------------------------------------------------------------------------------

(d) the Post-Employment Health Care Benefits;

(e) full vesting of the Retention Options and the Re-signing Options as of the
Date of Termination, and the Executive shall have the full remaining term of the
Retention Options or the Re-signing Options, as applicable, to exercise the
Retention Options or the Re-signing Options, as applicable; provided that this
benefit shall apply even if the Date of Termination is more than two years
following the Change in Control;

(f) waiver of all service-based vesting conditions in respect of all
equity-based awards held by the Executive on the Date of Termination and, for
stock options, a one-year post-termination exercise period; provided that
(i) this benefit shall apply even if the Date of Termination is more than two
years following the Change in Control, (ii) any applicable performance
conditions will continue to apply and be tested on the Date of Termination and
(iii) if the terms of any individual equity-based award are more generous to the
Executive than described in this Section 5(f), then such more generous terms
shall apply; and

(g) the Other Benefits.

Notwithstanding the foregoing provisions of this Section 5, in the event that
the Executive is a Specified Employee, amounts and benefits that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under this Section 5 (other than the Accrued
Obligations) during the six-month period immediately following the Date of
Termination shall instead be paid, with Interest, on the 409A Payment Date. For
the avoidance of doubt, the parties hereto acknowledge that the payments and
benefits described in this Section 5 are intended to be exempt from the
operation of Section 409A of the Code and not “deferred compensation” within the
meaning of Section 409A.

6. Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive qualifies
pursuant to its terms, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts that are vested benefits or
that the Executive is otherwise entitled to receive pursuant to the terms of any
plan, program, policy or practice of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, program, policy or
practice or contract or agreement except as explicitly modified by this
Agreement.

7. No Mitigation; Legal Fees. (a) In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.

(b) In the event of any contest by the Company, the Executive or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement) (each, a “Contest”) the Company

 

10



--------------------------------------------------------------------------------

agrees to reimburse the Executive, to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur at any time from
the Effective Date of this Agreement through the Executive’s remaining lifetime
(or, if longer, through the 20th anniversary of the Effective Date) as a result
of such Contest; provided, however, that (i) if such Contest is initiated on or
after a Change in Control, or a Change in Control occurs during the pendency of
such Contest, reimbursement of such fees and expenses will not be provided only
to the extent that the Executive is found to not have acted in good faith in
bringing or defending the relevant action pursuant to a judgment, decree or
order of a court of competent jurisdiction, and (ii) if such Contest is
initiated prior to a Change in Control and a Change in Control does not occur
during the pendency of such Contest, reimbursement of such fees and expenses
shall be provided only if the Executive substantially prevails on at least one
substantive issue in such Contest. In order to comply with Section 409A of the
Code, in no event shall the payments by the Company under this Section 7(b) be
made later than the end of the calendar year next following the calendar year in
which such Contest is finally resolved, provided, that the Executive shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such Contest is
finally resolved. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

8. Restrictive Covenants. (a) Confidential Information. During the Employment
Period and thereafter, the Executive shall keep secret and retain in the
strictest confidence, and shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
after reasonable advance written notice to the Company, use communicate or
divulge any such information, knowledge or data, directly or indirectly, to
anyone other than the Company and those designated by it.

(b) Non-competition. During the period commencing on the Effective Date and
ending on the two-year anniversary of the Date of Termination (the “Covenant
Period”), the Executive shall not engage in, have an interest in, or otherwise
be employed by or associate with (whether as an owner, operator, partner,
member, manager, employee, officer, director, consultant, advisor, lender,
representative or otherwise), or permit his name to be used in connection with
the activities of, any business or organization engaged in the senior assisted
living business in any geographic area in which the Company now has, or, as of
the Date of Termination, shall have publicly announced plans to establish, a
senior living facility owned, operated or advised for compensation by the
Company or an affiliate thereof, other than for or on behalf of, or at the
request of, the Company or any affiliate; provided, that (i) passive

 

11



--------------------------------------------------------------------------------

ownership of less than two percent (2%) of the outstanding stock of any publicly
traded corporation shall not be deemed to be a violation of this Section 8(b)
solely by reason thereof and (ii) solely for purposes of this Section 8(b) (and
not for purposes of any other provision of this Agreement), the Covenant Period
shall expire six months following the Date of Termination if the Date of
Termination occurs at the expiration of the Employment Period following the
Company giving notice to the Executive pursuant to Section 1 that the Employment
Period shall not be extended.

(c) Non-solicitation of Employees. During the Covenant Period, the Executive
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand, (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided, that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 8(c).

(d) Mutual Non-Disparagement. The Executive and the Company, including the
Company’s business, its directors, officers, employees, parents, subsidiaries,
partners, affiliates, operating divisions, representatives or agents, or any of
them, agree not to make any disparaging, negative, or defamatory comments about
the other party whether written, oral, or electronic. In particular, the parties
agree to make no public or private statements including, but not limited to,
press releases, statements to journalists, employees, prospective employers,
interviews, editorials, commentaries, speeches or conversations, that disparage
or may disparage the other party, are critical of the other party, or would cast
the other party in a negative light. In addition to the confidentiality
requirements set forth in this Agreement and those imposed by law, the parties
further agree not to provide any third party, directly or indirectly, with any
documents, papers, recordings, e-mail, internet postings, or other written or
recorded communications referring or relating to the Executive or to the
Company’s business, that would support, directly or indirectly, any disparaging,
negative or defamatory statement, whether written or oral.

(e) Prior Notice Required. The Executive hereby agrees that, prior to accepting
employment with any other person or entity during the Covenant Period, the
Executive will provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.

(f) Return Of Company Property/Passwords. The Executive hereby expressly
covenants and agrees that following termination of the Executive’s employment
with the Company for any reason or at any time upon the Company’s request, the
Executive will promptly return to the Company all property of the Company in his
possession or control

 

12



--------------------------------------------------------------------------------

(whether maintained at his office, home or elsewhere), including, without
limitation, all Company passwords, credit cards, keys, beepers, laptop
computers, cell phones and all copies of all management studies, business or
strategic plans, budgets, notebooks and other printed, typed or written
materials, documents, diaries, calendars and data of or relating to the Company
or its personnel or affairs.

(g) Executive Covenants Generally.

(i) The Executive’s covenants as set forth in this Section 8 are from time to
time referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.

(ii) The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Executive nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his education,
skills and ability), the Executive does not believe would prevent his from
otherwise earning a living. The Executive has carefully considered the nature
and extent of the restrictions place upon his by this Section 8, and hereby
acknowledges and agrees that the same are reasonable in time and territory and
do not confer a benefit upon the Company disproportionate to the detriment of
the Executive.

(h) Enforcement. Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 8.
Therefore, in the event of a breach or threatened breach of this Section 8, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security) or require the Executive to account for and
pay over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Executive.

(i) Interpretation. For purposes of this Section 8, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliated companies.

 

13



--------------------------------------------------------------------------------

9. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

10. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives. From
and after the Restatement Effective Date, this amended and restated Agreement
shall supersede and replace the Original Agreement and any other employment
agreement between the parties with respect to the subject matter hereof in
effect immediately prior to the execution of this amended and restated
Agreement, and the Executive shall not be entitled to any severance pay or
benefits under any other severance plan, program or policy of the Company and
the affiliated companies.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

  

At the most recent address

on file at the Company.

If to the Company:

  

Sunrise Senior Living, Inc.

7900 Westpark Drive

McLean, Virginia 22102

Attention: General Counsel.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

14



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(f) Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

(g) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. The Company and the
Executive mutually intend to structure the payments and benefits described in
this Agreement, and the Executive’s other compensation, to be exempt from or to
comply with the requirements of Section 409A of the Code to the extent
applicable. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. If the Executive dies following the Date of Termination
and prior to the payment of the any amounts delayed on account of Section 409A
of the Code, such amounts shall be paid to the personal representative of the
Executive’s estate within 30 days after the date of the Executive’s death. All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits and the Company is obligated to pay or
provide in any given calendar year shall not affect the in-kind benefits that
the Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(v) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date).
Prior to a Change in Control but within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Executive, modify the Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Executive, in order
to cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on the Executive pursuant to Section 409A of the Code.

 

15



--------------------------------------------------------------------------------

11. Recoupment. (a) In the event of a restatement of the Company’s consolidated
financial statements (occurring after the Effective Date) that reduces
previously reported net income or increases previously reported net loss, the
Company shall have the right to take appropriate action to recoup from the
Executive any portion of any bonus and other equity or non-equity compensation
received by the Executive the grant of which was tied to the achievement of one
or more specific earnings targets (e.g., revenue, gain on sale, equity in
earnings in unconsolidated communities, G&A expense, operating income, net
income, etc.), with respect to the period for which such financial statements
are or will be restated, regardless of whether the Executive engaged in any
misconduct or was at fault or responsible in any way for causing the
restatement, if, as a result of such restatement, the Executive otherwise would
not have received such bonus or other compensation (or portion thereof).

(b) In the event that the Executive’s employment is terminated by the Executive
prior to January 25, 2013 other than for Good Reason in breach of this
Agreement, the Executive shall repay the Re-signing Bonus to the Company
promptly upon written request from the Company.

(c) In the event the Company is entitled to, and seeks, recoupment under this
Section 11, the Executive shall promptly reimburse the amounts which the Company
is entitled to recoup hereunder. In the event the Executive fails to make prompt
reimbursement of any such amounts and as to which the Company seeks recoupment
hereunder, the Executive acknowledges and agrees that the Company shall have the
right to (i) deduct the amount to be reimbursed hereunder from the compensation
or other payments due to the Executive from the Company or (ii) take any other
appropriate action to recoup such payments.

(d) The Executive acknowledges that the Company does not waive its right to seek
recoupment of any amounts as described under this Section 11 for failure to
demand repayment or reduce the payments made to the Executive. Any such waiver
must be done in a writing that is signed by both the Company and the Executive.

(e) The rights contained in this Section 11 shall be in addition to, and shall
not limit, any other rights or remedies that the Company may have under law or
in equity, including, without limitation, any rights the Company may have under
any other Company recoupment policy or other agreement or arrangement with the
Executive.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

Gregory Neeb /s/ Gregory Neeb SUNRISE SENIOR LIVING, INC. By:   /s/ Mark Ordan  
Name:   Mark Ordan   Title:   Chief Executive Officer

 

17



--------------------------------------------------------------------------------

EXHIBIT A

This General Release of all Claims (this “Agreement”) is entered into on
            , 20     by Gregory Neeb (the “Executive”) and Sunrise Senior
Living, Inc., a Delaware corporation (the “Company”).

In consideration of the promises set forth in the Employment Agreement between
the Executive and the Company, originally dated as of January 1, 2009 and
amended as of October 1, 2010, and amended and restated effective as of
            , 2011 (the “Employment Agreement”), the Executive agrees as
follows:

12. General Release and Waiver of Claims.

(a) Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, shareholders and agents (“Releasees”)
from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out (i) of the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service and (ii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that notwithstanding anything else
herein to the contrary, this Agreement shall not affect: the obligations of the
Company or the Executive set forth in the Employment Agreement or other
obligations that, in each case, by their terms, are to be performed after the
date hereof by the Company or the Executive (including, without limitation,
obligations to the Executive under the Employment Agreement for any severance or
similar payments or benefits, under any stock option, stock or equity-based
award, plan or agreements, or payments or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); any indemnification or similar rights the
Executive has as a current or former officer or director of the Company,
including, without limitation, any and all rights thereto referenced in the
Employment Agreement, the Company’s bylaws, other governance documents, or any
rights with respect to directors’ and officers’ insurance policies; the
Executive’s right to reimbursement of business expenses; and any Claims the
Releasors may have against the Releasees in the event that the Company or any
member of the Releasees brings any Claims against the Executive or any member of
the Releasors.

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this



--------------------------------------------------------------------------------

Agreement, the Executive hereby acknowledges and confirms the following: (i) the
Executive was advised by the Company in connection with his termination to
consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to the Executive the terms of this Agreement,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; and (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement. The Executive also understands that he has
seven (7) days following the date on which he signs this Agreement within which
to revoke the release contained in this paragraph, by providing the Company a
written notice of his revocation of the release and waiver contained in this
paragraph.

(c) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

13. Proceedings. The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company to the Executive
under the Employment Agreement or in respect of any other matter described in
the proviso to Section 1(a) (each, individually, a “Proceeding”), and agrees not
to participate voluntarily in any Proceeding. The Executive waives any right he
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.

14. Remedies. In the event the Executive initiates or voluntarily participates
in any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(b) of this
Agreement within the seven-day period provided under Paragraph 1(b), the Company
may, in addition to any other remedies it may have, reclaim any amounts paid to
him under the termination provisions of the Employment Agreement (including for
this purpose stock or proceeds from the sale of stock purchased upon the
exercise of stock options or delivered upon the vesting of another equity-based
compensation award, to the extent the vesting of such stock option or other
award accelerated on account of the Executive’s termination of employment) or
terminate any benefits or payments that are subsequently due under the
Employment Agreement, without waiving the release granted herein.

The Executive understands that by entering into this Agreement he will be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

15. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

16. Nonadmission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

 

2



--------------------------------------------------------------------------------

17. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the state of New York applicable to contracts executed in and
to be performed in that State.

18. Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 10(b) of the Employment Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
set forth below.

 

THE EXECUTIVE   Gregory Neeb Date of Execution:
                                        

 

3



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Nonqualified Stock Option Award Agreement]

 

4